838 F.2d 468Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Krishna M. JOSHI, Defendant-Appellant.
No. 86-7290.
United States Court of Appeals, Fourth Circuit.
March 12, 1987.

Krishna M. Joshi, pro se.
Mark Alan Berthiaume, Assistant United States Attorney, Office of the United States Attorney, for appellee.
Before DONALD RUSSELL and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Krishna M. Joshi, a federal inmate, appeals the denial of his motions brought under 28 U.S.C. Sec. 2255 and Fed.R.Crim.P. 35.  Joshi argues that his sentence is illegal because the district court failed to "individualize" the sentence with proper consideration for Joshi's potential for rehabilitation.  The district court denied Joshi's motions, noting that the sentences were within legal maximum limits and imposed with a sound exercise of discretion.


2
A federal district court judge has broad discretion in sentencing, and sentences imposed which are within statutory limits are generally not subject to appellate review.  United States v. Schocket, 753 F.2d 336, 341 (4th Cir.1985).  Only if the district judge grossly abused his discretion or relied on impermissible factors such as sex or race would a sentence within statutory limits be disturbed.  Schocket, 753 F.2d at 341.


3
Joshi's only allegation is that the district court failed somehow to "individualize" the sentence it imposed.  The record clearly reveals, however, that Joshi's sentence was the result of a careful exercise of sentencing discretion.


4
We hold that the district court correctly denied Joshi's Sec. 2255 and Rule 35 motions.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively, and affirm the district court's judgment.


5
AFFIRMED.